[Cite as In re K.B., 2019-Ohio-4314.]


                                        COURT OF APPEALS
                                       KNOX COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


IN THE MATTERS OF:                           :       JUDGES:
                                             :       Hon. W. Scott Gwin, P.J.
        K.B.1                                :       Hon. John W. Wise, J.
        K.B.2                                :       Hon. Craig R. Baldwin, J.
        K.B.3                                :
        K.B.4                                :       Case Nos. 19CA000014
        K.B.5                                :                 19CA000015
        K.B.6                                :                 19CA000016
        K.B.7                                :                 19CA000017
                                             :                 19CA000018
                                             :                 19CA000019
                                             :                 19CA000020
                                             :
                                             :       OPINION

CHARACTER OF PROCEEDING:                             Appeal from the Knox County Court of
                                                     Common Pleas, Juvenile-Probate
                                                     Division, Case Nos. 2182121, 2182122,
                                                     2182123, 2182124, 2182125, 2182126,
                                                     2182127


JUDGMENT:                                            Affirmed


DATE OF JUDGMENT:                                    October 18, 2019


APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant Paternal
                                                     Grandmother, Lisa Butler
ASHLEY L. JOHNS
Knox County Department of Job                        JOHN DANKOVICH
and Family Services                                  Knox County Public Defender
117 East High Street                                 110 East High Street
Mount Vernon, Ohio 43050                             Mount Vernon, Ohio 43050

For Defendant- Appellant Robin Dawson

MARY L. RANNEY
Knox County, Case No. 19CA000014-19CA000020                                          2


1 South Main Street
P.O. Box 484
Utica, Ohio 43080
Baldwin, J.

       {¶1}   Robin Dawson, Mother of the seven minor children who are the subjects of

this case, and Lisa Butler, Paternal Grandmother of the children, appeal the decision of

the Knox County Court of Common Pleas granting permanent custody to Knox County

Department of Job and Family Services, Children and Family Services Division. Appellee

is Knox County Department of Job and Family Services, Children and Family Services

Division.

                       STATEMENT OF FACTS AND THE CASE

       {¶2}   Appellant Robin Dawson is the Mother of the seven minor children who

were taken into custody by Appellee pursuant to a dependency complaint filed in 2016.

Appellant Lisa Butler, paternal grandmother, had legal custody of the children, but they

were removed in October 2016 when Appellant Butler was evicted from her home and

when Appellee discovered that a resident in Appellant Butler's home had sexually abused

two of the children and further that Appellant Butler had failed to comply with a court order

restricting exposure of the children to their Uncle and Father. The Appellee was assisting

Appellant Butler with her search for a new residence when she announced that she

moved to New Mexico to live with Clifford Mason, a person she know from her high-school

days. Appellant Butler’s contact with the children after her move to New Mexico in June

2018 was limited to infrequent phone/video calls.

       {¶3}   The children remained in the Appellee's custody until Appellee filed a

motion for permanent custody in 2018. Because the case could not be resolved prior to

the expiration of two years from the date of the removal of the children from Appellant
Knox County, Case No. 19CA000014-19CA000020                                        3


Butler's legal custody, Appellee initiated a new action by requesting an ex parte order on

September 24, 2018 under new case numbers and filed an amended complaint on

October 9, 2018 for permanent custody of all the children.

       {¶4}   The trial court appointed counsel for the Appellants, the father of the

children and two of the children who have expressed a desire to remain with Appellant

Butler. The trial court also appointed a guardian ad litem for the children as well as a

separate guardian ad litem for Appellant Dawson, presumably due to her alleged limited

ability to comprehend the proceedings.

       {¶5}   The complaint came on for hearing on March 20, 2019 and was completed

on March 21, 2019. Appellee presented the testimony of several witnesses to describe

the circumstances that lead to the removal of the children from Appellant Butler's legal

custody, address its efforts to assist the Appellants in regaining custody of the children

and to demonstrate that the problems that caused the removal of the children remained

unresolved. Appellants were called to testify by Appellee and they both conceded that

they did not presently have space for the children in their current residences, a

requirement of the case-plan. The case-plan also required Appellants to obtain

employment that would allow them to provide the children's basic needs. Appellant

Dawson was unable to obtain employment, and while Appellant Butler testified that she

had recently found employment in New Mexico, it was not clear that it would provide

support for all of the children.

       {¶6}   Neither Appellant had a driver's license or car insurance as required by the

case-plan, but they contended they would be able to arrange transportation. Appellant
Knox County, Case No. 19CA000014-19CA000020                                         4


Butler suggested that the children would either walk to school or appointments or would

be transported by Clifford Mason, the person with whom she was currently living.

       {¶7}    Appellant Butler did offer the testimony of Clifford Mason, and he

acknowledged that they would need to make adjustments to their living space to

accommodate the children. He admitted that he had not met the children except to see

them across a parking lot and he was under the impression that they would receive only

two of the children and not seven. He had incomplete knowledge of the behavioral and

intellectual difficulties suffered by the children.

       {¶8}    Appellant Dawson admitted that she had given birth to two additional

children while this case was pending, that both were in her custody and that Franklin

County Children's Services maintained an open case regarding those children. She

described one of the children as suffering from a condition that would cause him to turn

blue and lose consciousness, though it is not clear whether this problem was the result

of the child's intentional act or a medical condition.

       {¶9}    The parties also discussed the referral of Appellant Dawson to the County

Developmental Disabilities Board. Appellee’s witnesses testified to Appellant Dawson's

low IQ and she did claim difficulty reading, but she notably had no difficulty understanding

and answering questions posed to her at the hearing. She also had sufficient knowledge

of her situation to call her caseworker for assistance on a regular basis and the insight to

recognize that she was responsible for finding a suitable parenting program. (Transcript,

pp. 169, 172). Appellee did investigate the requirements for a referral to the

Developmental Disabilities Board and had concluded that no referral could be made
Knox County, Case No. 19CA000014-19CA000020                                                          5


because Appellant Dawson did not have access to evidence that she had a qualifying

disability that began prior to her twenty-first birthday.1

        {¶10} Neither Appellant Dawson's counsel nor her guardian ad litem offered

evidence that would support a conclusion that the County Developmental Disabilities

Board could provide services that would assist in resolving the circumstances that caused

the removal of the children from the home or that Appellant was qualified for such

services.

        {¶11} Each of the children suffered some combination of behavioral, emotional or

intellectual deficits that would make caring for any one of them more difficult and caring

for all seven a particularly difficult challenge.

        {¶12} At the conclusion of the evidence the trial court invited post trial briefs.

Appellee did file a post-trial brief and a request that the trial conduct an in camera

interview with the oldest child. That request was granted and the trial court did meet with

the child.

        {¶13} Prior to the hearing, the guardian ad litem filed a report agreeing with the

disposition of permanent custody. She testified at the hearing and it was evident that she

struggled with the decision, but ultimately agreed that neither Appellant was prepared to

accept the children into their home at the time of the hearing.

        {¶14} On April 11, 2019 the trial court issued a judgment entry with a detailed

summary of the testimony and evidence and a thorough legal analysis supporting its


1 Eligibility for services from a Board of Developmental Disabilities requires evidence of a “severe, chronic
disability,” that manifested before age twenty-two and results in a substantial functional limitation in at
least three of seven areas of major life activities listed and causes the person to need a combination and
sequence of special , interdisciplinary, or other type of care, treatment or provision of services for an
extended period of time that is individually planned and coordinated for the person. R.C. 5126.01. While
Appellant Dawson may have suffered some intellectual issues, the record does not reflect any substantial
functional limitations.
Knox County, Case No. 19CA000014-19CA000020                                         6


conclusion that the Appellee used reasonable efforts to prevent the removal of the

children, that the Appellants had failed to resolve the issues that cause the removal of the

children from the home and that it was in the children's best interest to terminate their

parents’ rights and grant permanent custody to the Appellee.

         {¶15} Appellant Butler filed a timely appeal and submitted three assignments of

error:

         {¶16} “I. THE JUDGMENT OF THE TRIAL COURT THAT THE BEST

INTERESTS OF THE CHILDREN WOULD BE SERVED BY GRANTING PERMANENT

CUSTODY WAS AGAINST THE MANIFEST WEIGHT AND SUFFICIENCY OF THE

EVIDENCE.”

         {¶17} “II. THE COURT ERRED IN ALLOWING THE MOTION TO PROCEED OR

GRANTING THE MOTION DUE TO LACK OF REASONABLE EFFORTS.”

         {¶18} “III. THE RIGHTS OF THE CHILDREN, PARENTS AND FAMILY WERE

VIOLATED AS THEY WERE NOT GIVEN INDIVIDUAL CONSIDERATION.”

         {¶19} Appellant Dawson also filed an appeal and submitted two assignments of

error:

         {¶20} “I. KNOX COUNTY DEPARTMENT OF JOB AND FAMILY SERVICES,

CHILDREN AND FAMILY SERVICES DIVISION, FAILED TO PROVIDE REASONABLE

CASE PLANNING AND DILIGENT EFFORTS TO ASSIST MOTHER TO REMEDY THE

CONDITIONS THAT INITIALLY CAUSED THE REMOVAL OF THE MINOR CHILDREN

FROM THE HOME.”

         {¶21} “II. THE TRIAL COURT ERRED BY DENYING A REQUEST FOR

APPOINTMENT OF AN ATTORNEY ADVOCATE FOR THE MINOR CHILD, (K.B. (1))
Knox County, Case No. 19CA000014-19CA000020                                        7


AND BY PROCEEDING WITH THE PERMANENT CUSTODY HEARING WITHOUT

COUNSEL FOR THE CHILD.”

                                STANDARD OF REVIEW

       {¶22} We review the trial court’s decisions in this matter for abuse of discretion.

We must examine the entire record and determine whether there is sufficient competent

and credible evidence to support the judgment rendered by the trial court. Seasons Coal

Company v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1978). Trickey v. Trickey,

158 Ohio St. 9, 13, 106 N.E.2d 772 (1952). The trial court must resolve disputed issues

of fact and weigh the testimony and credibility of the witnesses. Bechtol v. Bechtol, 49

Ohio St.3d 21, 23, 550 N.E.2d 178 (1990). We defer to the trial court's discretion because

the trial court had the opportunity to observe the witnesses and parties in weighing the

credibility of the proffered testimony in a way a reviewing court cannot.

       {¶23} The Supreme Court has defined the term abuse of discretion as

demonstrating the trial court's attitude is unreasonable, arbitrary, or unconscionable.

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983). Further, if the

evidence is susceptible of more than one construction, we must give it that interpretation

which is consistent with the verdict and judgment, most favorable to sustaining the

juvenile court's verdict and judgment. In the Matter of: M.D. & A.D. (D.D., Defendant-

Appellant), 10th Dist. Franklin Nos. 2019-Ohio-3674, ¶¶ 32-33.

                                       ANALYSIS

                     Appellant Butler’s First Assignment of Error

       {¶24} In Appellant Butler’s First Assignment of Error, she contends that the trial

court’s decision that the best interests of the children would be served by granting
Knox County, Case No. 19CA000014-19CA000020                                           8


permanent custody of the children to the Appellee is against the manifest weight and

sufficiency of the evidence. Our review of the record demonstrates that this assignment

has no merit as the evidence provided at the hearing provided competent, credible

evidence that the award of permanent custody was in the best interest of the children.

      {¶25} The trial court’s analysis of the best interests of the children is guided by

R.C. 2151.414(D) which states:

      In determining the best interest of a child at a hearing held pursuant to

      division (A) of this section or for the purposes of division (A)(4) or (5) of

      section 2151.353 or division (C) of section 2151.415 of the Revised Code,

      the court shall consider all relevant factors, including, but not limited to, the

      following:

      (a)    The interaction and interrelationship of the child with the child's

      parents, siblings, relatives, foster caregivers and out-of-home providers,

      and any other person who may significantly affect the child;

      (b)    The wishes of the child, as expressed directly by the child or through

      the child's guardian ad litem, with due regard for the maturity of the child;

      (c)    The custodial history of the child, including whether the child has

      been in the temporary custody of one or more public children services

      agencies or private child placing agencies for twelve or more months of a

      consecutive twenty-two-month period, or the child has been in the

      temporary custody of one or more public children services agencies or

      private child placing agencies for twelve or more months of a consecutive

      twenty-two-month period and, as described in division (D)(1) of section
Knox County, Case No. 19CA000014-19CA000020                                         9


       2151.413 of the Revised Code, the child was previously in the temporary

       custody of an equivalent agency in another state;

       (d)    The child's need for a legally secure permanent placement and

       whether that type of placement can be achieved without a grant of

       permanent custody to the agency.

       {¶26} The findings issued by the trial court reflect a close consideration of all of

the factors listed in this section of the Code.

       {¶27} The relationship and interaction of the children with their mother and father

was described by the case worker and those observing visits among family members and

is noted by the trial court. Likewise the interaction among children was described in the

testimony regarding the visits and by the foster parents who testified as to their

observations. Those foster parents and the case worker described the bond the children

had formed with their foster parents and how their behavior and demeanor had improved

since they had been removed from Appellant Butler’s custody in 2016.

       {¶28} The guardian ad litem for the children recommended the grant of permanent

custody, with some regret that Appellant Dawson was unable to make material progress

on the elements of the case plan, despite having well over two years to achieve the listed

goals. The guardian ad litem concluded that Appellant Dawson meant well, but felt she

simply was not capable of accepting custody of the children and providing the care and

attention they needed.

       {¶29} Two of the children expressed interest in living with Appellant Butler, but the

State of New Mexico had found her residence unsuitable and, on the date of the hearing,

there was no room for additional children within the home.       Appellant Butler had also
Knox County, Case No. 19CA000014-19CA000020                                         10


failed to obtain a driver’s license and car insurance as required by the case plan and

instead planned to rely on her live in friend, Clifford Mason, for transportation or simply

walking the children to needed services. Mr. Mason had no legal obligation toward the

children.   He admitted he had not met them and did not have detailed information

regarding their needs. He stated he was expecting only two children and not seven.

       {¶30} The oldest child has also allegedly expressed an interest in living with his

grandmother. At the request of the Appellee, the trial court conducted an in camera

interview with this child and determined that his greatest wish was for a permanent

solution, and his desire to live with his grandmother was only an attempt to achieve a final

resolution and was not motivated by any familial bond.

       {¶31} The children had been in the custody of the Appellee for nearly two and one

half years at the time the final entry was journalized. The Appellee took custody of the

children in October 2016, filed a motion for permanent custody in 2018 and due to the

impending expiration of the time limit imposed by RC 2151.353(G), filed a new case in

September 2018. The facts underlying the delay that lead to the necessity of the new

filing are not described in the record, but there is some evidence that a motion for

permanent custody was filed in 2018 in the original cases, but could not be completed

due to the withdrawal of a party’s attorney. The children had been previously removed

from Appellant Dawson’s custody and placed in the legal custody of Appellant Butler. The

oldest children and two of the younger children had tired of the upheavals caused by the

moves and wished for a final and permanent solution.

       {¶32} Finally, the record supports a conclusion that a legally secure placement

was not possible without a grant of permanent custody to the Appellee. Appellant Butler
Knox County, Case No. 19CA000014-19CA000020                                            11


had legal custody prior to the removal of the children and had been a candidate to

continue custody, but eviction from the home, failure to complete the tasks in the case

plan and the disapproval of the residence by the authorities in New Mexico made a legally

secure placement in her custody unlikely in the foreseeable future. Likewise, Appellant

Dawson’s failure to complete the case plan and inability to acquire sufficient housing for

any of the children, as well as giving birth to two additional children during the pendency

of this case undermines her ability to provide a legally secure placement. Finally, the next

of kin suggested were considered and rejected for various but valid reasons, eliminating

the possibility of placement with them. The only alternative was placing permanent

custody with the Appellee.

       {¶33} The facts we have described above, as well as all the facts outlined by the

trial court in its detailed review of the evidence, support a conclusion that the trial court’s

decision was supported by competent, credible evidence and was not against the

manifest weight or sufficiency of the evidence.

       {¶34} Appellant Butler’s first assignment of error is denied.

     Appellant Dawson’s First Assignment of Error/Appellant Butler’s Second

                                   Assignment of Error

       {¶35} Appellant Butler’s second assignment of error and Appellant Dawson’s first

assignment of error are essentially the same, so we will address them simultaneously.

They both contend Appellee failed to provide reasonable efforts to remedy the conditions

that led to the removal of the children from the home.

       {¶36} Revised Code 2151.412 obligates Appellee to identify the conditions that

lead to the removal of the children from the home, develop a case plan with the goal of
Knox County, Case No. 19CA000014-19CA000020                                         12


remedying the identified problems and offering opportunities for the Appellants to work

toward satisfying those goals. The Appellee must make reasonable efforts to fulfill this

duty prior to seeking termination of parental rights. Appellants contend Appellee has

failed to show reasonable efforts, primarily relying upon the fact that Appellant Dawson

was not provided services by the Knox County Board of Developmental Disabilities.

       {¶37} Appellants’ contention that reasonable efforts were not proven is belied by

the record in this case, first by the pleadings. After the refiling of the complaint in this

matter, hearings were conducted and in both instances the trial court concluded that

reasonable efforts had been made by the Appellee to assist Appellants in eliminating the

conditions that caused the removal of the children from the home. (Magistrate’s Decision:

Adjudicatory Hearing, November 6, 2018, Docket # 28; Agreed Judgment Entry:

Dispositional Hearing, December 26, 2018, Docket #29). The latter entry, issued only

three months prior to the hearing on the complaint for permanent custody, was an agreed

entry executed by all the parties. We cannot countenance such an unjustified reversal in

position of the parties regarding the issue of reasonable efforts.

       {¶38} Even if we were to disregard Appellants’ agreement that Appellee had

fulfilled its obligation, we would arrive at the same conclusion. The record is replete with

competent, credible evidence that Appellee worked diligently with Appellants to remedy

the conditions that caused the children to be removed from the home.

       {¶39} With regard to Appellant Dawson and her referral to the Board of

Developmental Disabilities, we first note that such a referral is not part of the case plan

and neither her counsel nor her guardian ad litem sought to have it added to the plan.

The parties discussed the referral at the hearing on the complaint, but did not provide any
Knox County, Case No. 19CA000014-19CA000020                                           13


evidence regarding how that referral would have assisted the Appellant with the problems

that caused the removal of the children from the home. The Appellee investigated the

possibility of a referral but found that it was likely that Appellant Dawson was ineligible

due to her age and lack of evidence of the onset of her alleged impairment. Appellant

Dawson did not provide any evidence that she was eligible for services from that agency

or that services were available to assist her with issues that are relevant to the issues

before this court. Further, though Appellant Dawson is now aware of the assistance that

allegedly is available from a Board of Developmental Disabilities, there is no evidence

that she has sought that assistance from Franklin County where she has an open case

with Franklin County Children’s Services regarding her two infant children in her custody.

       {¶40} Despite Appellant Dawson’s alleged intellectual deficits, she demonstrated

an ability to call her case worker for assistance when she had questions and she had the

insight to recognize that she had an obligation to complete a parenting plan because she

was responsible for the “mess” that she had created. (Transcript, p. 171).

       {¶41} Appellee was working with Appellant Butler when, without notice she moved

to New Mexico and had very little contact with the children, abandoning the case plan and

making it difficult, if not impossible, for the Appellee to continue to assist her toward

satisfying the requirements in the plan.

       {¶42} For these reasons and for the reasons set out by the trial court, we hold that

Appellee fulfilled its obligation to provide reasonable efforts to resolve the conditions that

lead to the removal of the children from the home.

       {¶43} Appellant Butler's Second Assignment of Error and Appellant Dawson's

First Assignment of Error are overruled.
Knox County, Case No. 19CA000014-19CA000020                                            14


                      Appellant Butler’s Third Assignment of Error

          {¶44} In her third assignment of error, Appellant Butler contends that "Despite

being split up at the beginning of this action, the children herein were not considered

individually and therefore their rights were violated and no one was seriously considered

for placement of any individual child" (Appellant Butler's Brief, p.7) and asserts that such

a failure is a due process and equal rights violation. Appellant Butler did not raise this

issue before the trial court, offers no authority in support of her argument and overlooks

the statutory obligation of the Appellee to make reasonable efforts to place the siblings

together.

          {¶45} The parties did ask questions regarding placement of the children

individually and in groups less than seven, so Appellant Butler was aware of the

Appellee's actions regarding placement at the trial court level, but did not bring this

constitutional argument to the attention of the trial court. "Failure to raise a constitutional

issue in the trial court, when the issue is apparent at the time of trial, constitutes a waiver

of such issue on appeal. Remley v. Cincinnati Metro. Housing Auth. (1994), 99 Ohio

App.3d 573, 574, 651 N.E.2d 450, quoting State v. Awan (1986), 22 Ohio St.3d 120, 489

N.E.2d 277, syllabus. Appellant Butler has waived her constitutional argument, but even

if we were to consider the argument on its merits, the outcome would not differ. The

language of Revised Code 2151.411 contradicts Appellant Butler's assertion that the

Appellee was obligated to consider placing fewer than all of the children. That section

states:

          Whenever a child comes into the custody of a public children services

          agency, either as part of a sibling group or subsequent to the previous
Knox County, Case No. 19CA000014-19CA000020                                             15


       placement of a sibling, the agency is strongly encouraged to make

       reasonable efforts to place the siblings together, unless it would be contrary

       to the siblings' best interest or well-being. If siblings are not placed together,

       the agency should make reasonable efforts to ensure the siblings maintain

       frequent connections through visitation or other ongoing interaction, unless

       contrary to the siblings' placement or well-being.

       {¶46} Contrary to Appellant Butler's assertion, the Appellee is required to make

efforts to insure that children are placed together and if not, take reasonable steps to

insure, if possible, continued contact among the siblings. After review of the record in this

case, we hold that Appellee acted in accordance with the mandate of RC 2151.411 and

that Appellant Butler's claim of a due process/equal protection violation is without merit.

       {¶47} Appellant's Third Assignment of Error is overruled.

       {¶48} Within her Third Assignment of Error, Appellant Butler contends that the trial

court erred by not appointing counsel for K.B.(1), the eldest child, who was subjected to

an in camera interview. This assertion is identical to Appellant Dawson's Second

Assignment of Error, so we will address this portion of Appellant Butler's Third Assignment

of Error simultaneously with Appellant Dawson's Second Assignment of Error.




                   Appellant Dawson’s Second Assignment of Error

       {¶49} Both Appellants contend the trial court erred by refusing to appoint an

attorney for K.B.(1), but no request appears in the record.           Further, the trial court

conducted an in camera interview with K.B.(1) and concluded that his alleged desire to
Knox County, Case No. 19CA000014-19CA000020                                               16


live with Appellant Butler was not based upon a familial bond, but was merely his way of

expressing his desire that the issue of his custody be resolved with finality.

       {¶50} The only discussion regarding counsel for K.B.(1) appears at the opening

of the hearing on the complaint and was brought to the attention of the trial court by

counsel for two of the other children in the following exchange:

       MS. STRATMAN: My understanding I guess (K.B.(1)) has changed his mind

       and is now wanting to go with grandmother so I guess I'm also representing

       him, too.

       MS. JOHNS: There's no Court appointment to that effect, but if the Court

       would like to appoint her to that right now, I would not be --

       THE COURT: Does anybody have an objection to --

       MS. STRATMAN: I don't think his interests will be different from K2 and K3.

       He's gone back and forth to be honest. Even in my interviews he's gone

       back and forth, so I don't think it's a -- I have met with him personally though

       so it's not like I don't know him.

       THE COURT: I think it's a little late in the game to appoint attorneys to

       anyone.

       You certainly -- you can certainly express those wishes.

       MS. STRATMAN: Initially --

       THE COURT: I'm not going to appoint you as an attorney for anyone else

       at this point, I guess.

       MS. STRATMAN: Initially I had met with him and he had said he wasn't

       opposed to it. Again, I'm not opposed to representing his interests, because
Knox County, Case No. 19CA000014-19CA000020                                         17


       I have met him personally so it's not like I don't know him. So it's up to you

       how you want to proceed.

       {¶51} The guardian ad litem for the children was present during this exchange and

offered nothing in opposition or support of appointment of an attorney for the child. And,

while K.B.(1)'s ambivalence toward his placement was discussed at the hearing during

the questioning of the witnesses, no request was made for appointment of counsel

       {¶52} At the close of the hearing and prior to the issuance of the trial court's

decision, Appellee requested that the trial court conduct an in camera interview with

K.B.(1). The trial court completed the interview and incorporated its findings in the

judgment entry:

       The Court conducted an in camera interview with K.B.(1) regarding his

       wishes. K.B.(1) primarily expressed his strong desire for a permanent

       placement. He stated that he would prefer to live with Grandmother, or with

       his current foster family. However, the overriding factor in his view, is

       permanency; K.B.(1) does not want to have to change homes again. As

       stated previously, KCDJFS has had continuous temporary custody of all

       seven children for the past 29 months.

(Judgment Entry, April 11, 2019, paragraph 8, p. 11-12).

       {¶53} We found no motion to appoint counsel for K.B.(1) and thus no error in

refusing to grant the motion, but the precedent of the Supreme Court of Ohio compels us

to review the record to insure that the trial court addressed the issue properly. The

Supreme Court has held that "[p]ursuant to R.C. 2151.352, as clarified by Juv.R. 4(A) and

Juv.R. 2(Y), a child who is the subject of a juvenile court proceeding to terminate parental
Knox County, Case No. 19CA000014-19CA000020                                         18


rights is a party to that proceeding and, therefore, is entitled to independent counsel in

certain circumstances." In re Williams, 2004-Ohio-1500, 101 Ohio St. 3d 398, 399, 805

N.E.2d 111 syllabus.       While not addressing directly the definition of "certain

circumstances" that would warrant appointment of counsel, the court did note that the

prevalent practice requires the trial court "make a determination, on a case-by-case basis,

whether the child actually needs independent counsel, taking into account the maturity of

the child and the possibility of the child's guardian ad litem being appointed to represent

the child." In re Williams, 2004-Ohio-1500, ¶ 17, 101 Ohio St. 3d 398, 402–03, 805 N.E.2d

1110, 1113–14. We have noted that the child in Williams “was said to have “repeatedly

expressed a desire to remain with his mother, and the guardian ad litem recommended

that permanent custody be granted to the agency.” Id. at ¶ 5 as quoted in In re C.E., 5th

Dist. Knox No. 15CA20, 2016-Ohio-1501, ¶ 14. We noted that the child C.E. "did not

consistently and repeatedly express a desire for reunification such that the appointment

of independent counsel was required." Id at ¶ 16. Likewise, in this case the record does

not reflect that K.B.(1) consistently and repeatedly expressed a desire for placement that

was inconsistent with the recommendations of the guardian ad litem. The only consistent

wish as noted by the trial court and the counsel for his siblings was that the matter of his

placement be resolved with finality.

       {¶54} For the forgoing reasons we hold that the trial court did not err by not

appointing counsel for K.B.(1). Appellant Dawson’s Second assignment of error and that

portion of Appellant Butler's Third Assignment of error addressing this issue are denied.
Knox County, Case No. 19CA000014-19CA000020                                  19


       {¶55} The decision of the Knox County Court of Common Pleas, Juvenile-Probate

Division is affirmed.

By: Baldwin, J.

Gwin, P.J. and

Wise, John, J. concur.